Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
 2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17€ has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR. 1.114. Applicant’s submission filed on 12 April 2021 has been entered.

Status of Claims 
3. 	Claims 1-6, 8-19, and 21-22 are currently pending, of which claims 1, 8, 9, 12-13, and 14 have been currently amended; claims 21-22 have been added; claims 7 and 20 have been cancelled; and claims 1-6, 8-19, and 21-22 are under consideration for patentability.

Response to Arguments
4. 	Applicant’s arguments dated 12 April 2021 have been fully considered but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims. 
Regarding the amended limitations, the Examiner has addressed the amendments within the updated text below. 

Claim Rejections - 35 USC § 103
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claims 1-5, 8-11, 13-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rauhala et al. (US 2016/0240100 A1) in view of Carter et al. (US 2014/0223421 A1).
Regarding claim 1, Rauhala teaches a biological data tracking system comprising: at least one biological data sensor (biometric sensors [0054]);
 a computer including an internet connection and browser software (a computer with internet and browser software [0127-0128]); 
and an application executing within the browser software, programmed to establish wireless communications with each biological data sensor (wireless communication between the sensors and the application [0128]), receive streaming data from the at least one biological data sensor as streamed data (receive data continuously and in real-time from the sensors [0007]),  and display, via the browser software, readings derived from the streamed data (sensor data implemented into the computer 
Rauhala does not explicitly teach wherein the application is further programmed to transmit commands to the at least one biological data sensor to set sensor parameters, the sensor parameters including at least one of mode of operation, sampling rate, data range, gain, sensing type, or power save mode. 
The prior art by Carter is analogous to Rauhala, as they both teach wearable sensor devices and applications on a computing device for tracking physiological parameters detected by the sensor ([abstract, 0047, 0063, 0067]). 
Carter teaches wherein the application is further programmed to transmit commands to the at least one biological data sensor to set sensor parameters, the sensor parameters including sampling rate ([0067, 0085]).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Rauhala’s browser software to change the sensors sampling rate, as taught by Carter. The benefit of this modification will improve the accuracy of Rauhala’s accelerometer data tracked by the sensor (see the benefits of modifying the sampling rate of the sensor on paragraph [0081] within the reference by Carter). 
Regarding claim 2, Rauhala teaches server configured to receive the streamed data via the internet connection and compute the readings (server used to receive and compute data via internet [0127-0129]).

Regarding claim 4, Rauhala teaches wherein the at least one biological data sensor includes at least two different types of sensors (a biometric sensor for heart rate [0054] and an accelerometer sensor [0068]).
Regarding claim 5, Rauhala teaches wherein the two different types of sensors communicate with the application using different communication interfaces ([0045]).
Regarding claim 8, Rauhala teaches a biological data tracking system comprising: 
an application, executable within a web browser, programmed to establish wireless communications with a plurality of wearable sensors (application in the web browser has wireless communication between the sensors [0128]), receive streams of data from the plurality of wearable sensors as streamed data (receives real-time and continuous data from sensors [0007]), and display readings derived from the streamed data (LCD monitor for displaying the information to the user [0127]); and  
8SDLP 0102 PUS a server configured to transmit the application to the web browser in response to a user accessing a web page (web browser accesses application from the data server, therefore the user can interact with the sensors [0128]).
Rauhala does not explicitly teach wherein the application is further programmed to transmit commands to the at least one biological data sensor to set sensor parameters, the sensor parameters including at least one of mode of operation, sampling rate, data range, gain, sensing type, or power save mode. 

Carter teaches wherein the application is further programmed to transmit commands to the at least one biological data sensor to set sensor parameters, the sensor parameters including sampling rate ([0067, 0085]).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Rauhala’s browser software to change the sensors sampling rate, as taught by Carter. The benefit of this modification will improve the accuracy of Rauhala’s accelerometer data tracked by the sensor (see the benefits of modifying the sampling rate of the sensor on paragraph [0081] within the reference by Carter). 
Regarding claim 9, Rauhala teaches wherein the application transmits the streamed data to the server (application containing the sensor data transmits streams of data to the server [0073]);
 and the server calculates the display readings (server calculates readings while eliminating obvious error readings [0073]). 
Regarding claim 10, Rauhala teaches wherein the plurality of wearable sensors includes at least two different types of sensors (a biometric sensor for heart rate [0054] and an accelerometer sensor [0068]).
Regarding claim 11, Rauhala teaches wherein the two different types of sensors communicate with the application using different communication interfaces ([0045]).

Regarding claim 14, Rauhala teaches a method of tracking biological data comprising: 
transmitting an application from a server to a browser in response to a user accessing a web page ([0127-0129]); 
detecting, via the application, at least one wearable sensor; connecting, via the application, to the at least one wearable sensor (wireless communication between the sensors and application [0128]); 
wirelessly receiving, via the application, data streams from each wearable sensor (receiving data continuously and in real-time from the sensors [0007]); 
and displaying, within the browser, a reading derived from at least one of the data streams (web browser on computer used by the user to interact and receive readings from the sensors [0073, 0127-0129]).
Rauhala does not explicitly teach transmitting commands to the at least one wearable sensor to set the sensor parameters including at least one of mode of operation, sampling rate, data range, gain, sensing type, or power save mode. 
The prior art by Carter is analogous to Rauhala, as they both teach wearable sensor devices and applications on a computing device for tracking physiological parameters detected by the sensor ([abstract, 0047, 0063, 0067]). 
Carter teaches transmitting commands to the at least one wearable sensor to set the sensor parameters including sampling rate ([0067, 0085]).  

Regarding claim 15, Rauhala teaches transmitting the data streams from the browser to the server (wireless communication between browser and server [0128-0129]);
 and transmitting the reading from the server to the browser (wireless communication between the server and the browser [0128-0129]).
Regarding claim 16, Carter teaches sending a command from the application to the at least one wearable sensor to change a sensor setting (changing the sampling rate of the sensor [0067, 0085]).
Regarding claim 17, Rauhala teaches wherein the at least one wearable sensor includes at least two different types of sensors (a biometric sensor for heart rate [0054] and an accelerometer sensor [0068]).
Regarding claim 18, Rauhala teaches wherein the two types of sensors transmit data streams to the application using two different communication interfaces ([0045]).
Regarding claim 19, Rauhala teaches wherein the reading is derived from data streams from more than one sensor (the web browser receives readings derived from the data streams of the sensors [0127-0129]. As mentioned above in claim 17, the 
Regarding claim 21, Rauhala teaches wherein the application is operable to monitor one or more users ([abstract, 0127-0128]). 

7. 	Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rauhala et al. in view of Carter et al., further in view of O’Neill (US 2014/0081089 A1).
	Regarding claim 6, Rauhala in view of Carter suggests the biological data tracking system of claim 4. Rauhala and Carter do not explicitly teach wherein at least one reading of the readings is derived from data streams from both types of sensors.
	The prior art by O’Neill is analogous to Rauhala, as they both teach biological data sensors ([abstract]). 
	O’Neill teaches wherein at least one reading of the readings is derived from data streams from both types of sensors (sensor readings 87 which is compiled of two or more sensors are used to generate a cardiac performance reading 89 [0056, 0225]).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the biological data tracking system suggested by Rauhala in view of Carter to calculate a reading based on two or more sensors, as taught by O’Neill. The benefit of adding O’Neill’s combination of sensor readings will allow for estimating the blood flow of the user’s heart, ensuring that the patient is in a healthy condition. 
	Regarding claim 12, Rauhala in view of Carter suggests the biological data tracking system of claim 8. Rauhala and Carter do not explicitly teach wherein at least 
	The prior art by O’Neill is analogous to Rauhala, as they both teach biological data sensors ([abstract]).
O’Neill teaches wherein at least one reading of the display readings is derived based on data streams from two different sensors (sensor readings 87 which is compiled of two or more sensors are used to generate a cardiac performance reading 89 [0056, 0225]).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the biological data tracking system suggested by Rauhala in view of Carter to calculate a reading based on two or more sensors, as taught by O’Neill. The benefit of adding O’Neill’s combination of sensor readings will allow for estimating the blood flow of the user’s heart, ensuring that the patient is in a healthy condition.

8. 	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rauhala et al. in view Carter et al., further in view of Hughes et al. (US 2008/0208016 A1).
Regarding claim 22, Rauhala in view of Carter suggests the biological data tracking system of claim 1. Carter teaches wherein the sensor parameters include a combination of: mode of operation (determining appropriate settings for operating a sensor for generating physiological parameters [claim 8]), sampling rate ([0067, claim 9]), data range ([0060]), sensing type (the user can set the sensor to track accelerometer data, blood glucose data, or hemoglobin saturation data [0066]), and 
Rauhala and Carter do not explicitly teach sensor parameter of gain. 
The prior art by Hughes is analogous to Rauhala, as they both teach client applications on a computing device which is connected to a biosensor ([0116]). 
Hughes teaches the sensor parameter of gain (adjustable gain [0069, 0083, table-1]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the sensor parameters suggested by Rauhala in view of Carter to include a gain parameter, as taught by Hughes. The benefit of this modification will prevent saturation of the signal output from the sensor. 

Statement on Communication via Internet 
9. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792